Title: To Thomas Jefferson from J. P. G. Muhlenberg, 4 January 1804
From: Muhlenberg, J. P. G.
To: Jefferson, Thomas


                  
                     Sir
                     Philadelphia Jany. 4th. 1804.
                  
                  Enclos’d I have the Honor to transmit the amount of Duties, & other charges, paid on One Butt of Sherry, & two Pipes of Lisbon Wine, which I have this day shipp’d for Richmond, by the Sloop Caroline, Captn. Lewis. 
                  I have the Honor to be with perfect Respect Sir Your most Obedt Servt.
                  
                     P Muhlenberg
                  
               